Citation Nr: 0922146	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines 


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active duty in the Philippine Scouts from July 
1946 to May 1949.  The Veteran died in July 1993.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Manila RO.  
In her February 2006 substantive appeal, the appellant 
requested a vidoeconference hearing before the Board.  Such 
hearing was scheduled in July 2007; she failed to appear.  In 
May 2008 and in July 2008, the appellant submitted additional 
argument; in May 2009 her representative waived initial 
consideration of these submissions by the RO.

The appellant filed the instant claim of service connection 
for the cause of the Veteran's death based on the 
liberalizing changes to 38 C.F.R. § 3.309(c) related to 
former prisoners of war (POWs), which became effective 
October 2004.  The RO treated this as an application to 
reopen a previously denied claim of service connection for 
the cause of the Veteran's death, and denied because 
hypertension was not shown to have its onset in service or 
been manifested in the one-year presumptive (for chronic 
disease) period following separation.  As a claim based on 
allegation of entitlement to presumptions afforded for 
certain diseases in former POWs was not previously 
adjudicated (other than by reference to a prior Memorandum 
for the file regarding POW status in a supplemental statement 
of the case (SSOC), de novo consideration of the claim under 
the liberalizing changes is indicated.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.

REMAND

The VCAA notice provided to the appellant has not been case-
specific.  Notably, the Veteran died due to cardiovascular 
disease which may now be service connected on a presumptive 
basis if a veteran has POW status.  The matter of entitlement 
to service connection for the cause of the Veteran's death 
was adjudicated by previous final rating decision.  However, 
at the time of that decision, the Veteran's death-causing 
cardiovascular disease was not one afforded presumptive 
service connection based on POW status.  Consequently, while 
there was a Memorandum for the File indicating that the 
Veteran was not entitled to ex-POW status, that determination 
does not appear to have been then communicated to the 
appellant, and she was not afforded opportunity to challenge 
it (advised of appellate rights as to the determination).  
Consequently, finality has not attached to such determination 
(for purposes of the appellant's claim for DIC benefits), and 
the matter requires de novo consideration.  

As the appellant has not received adequate notice of what is 
needed to substantiate her claim for DIC under the 
liberalizing provisions (to include what the record shows 
regarding alleged entitlement to ex-POW status for the 
Veteran, how such status is established, what evidence would 
warrant a new request for certification of his service, 
etc.), and these are the factors that will be dispositive of 
her instant claim, due process considerations require that 
she be provided further notice, and opportunity to respond, 
submit additional evidence.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The appellant should be provided 
appropriate notice (specific to her case) 
of what is needed to substantiate her 
claim for DIC based on the liberalizing 
regulatory provisions affording 
presumptive service connection for 
arteriosclerotic heart 
disease/hypertensive heart disease for 
former POWs.  She should be advised how 
POW status is established, what the 
current record shows regarding POW status, 
and what evidence she may submit to 
support her allegation that the Veteran is 
entitled to POW status/warrant a request 
for re-certification of the Veteran's 
alleged pre-July 1946 service by the 
Service Department.  The appellant must be 
afforded sufficient time/opportunity to 
respond.  The RO should arrange for any 
additional development suggested by her 
response.  

2. The RO should then re-adjudicate the 
claim of entitlement to DIC (to include 
the threshold matter of whether POW status 
is warranted for the Veteran and whether 
the appellant is entitled to consideration 
of her claim under the liberalizing 
provisions pertaining to cardiovascular 
disease in former POWs).  If it remains 
denied, the RO should issue an appropriate 
SSOC (that encompasses the question of 
whether the Veteran should be considered a 
POW) and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
